—Judgment unanimously affirmed. Memorandum: Defendant contends that his statutory and constitutional right to be present at all critical stages of his trial was violated when the court, in the presence of counsel but in defendant’s absence, considered defendant’s Sandoval motion in chambers. The issue is not preserved for appellate review, and absent a showing of prejudice, we decline to reach it in the interest of justice (see, People v Dunbar, 172 AD2d 1006; People v Favor, 172 AD2d 1052).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from Judgment of Monroe County Court, Maloy, J.—Burglary, 2nd Degree.) Present— Dillon, P. J., Denman, Lawton, Lowery and Davis, JJ.